Court of Appeals
                                           Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID IHJRYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           March/, 2015

The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-09-00231-CR
         Trial Court Case Number:    D-l-DC-07-201833

Style:    Jason Gray Riquelmy
          v. The State of Texas



Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Supplemental Clerk's Record with State's exhibit 5 (DVD).




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk


                                                                    Filed In The District Court
                                                                     of Travis County. Texas
                                                                  on

                                                                  at
                                                                                                  M
                                                                   Velva L. Price, District Clerk          A   -